DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Claim Objections
	Claim 7 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendments filed on 11/19/2021. Accordingly, the objections to the claims have been withdrawn.
	However, as amended: Claim 1 is objected to because of the following informalities: the phrase “a vehicle” in lines 11-12 should read “the vehicle.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 7 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 11/09/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102005044109 to Welzer et al. (Welzer).
Regarding claim 1, A vehicular door latch device (2; see paragraph 0005 of the machine translation and note that 2 is taught to be part of a vehicular door latch device which also includes an electric door lock) comprising a housing (20) that accommodates a movable element (i.e., a motor), wherein in the housing, at least one locking member (4) to which at least one attachment tool (3, 12) configured to engage (via 12) with a module base (T) is fixed by being fitted (see at least paragraph 0043 of the machine translation), is integrally formed (see fig 5), wherein the at least one locking member comprises an upper locking member (4.1, 4.2; see figure below) and a lower locking member (4.3, see figure below), the upper locking member is provided at a top of the housing in a vertical direction (see figure below) and the lower locking member is provided at a bottom of the housing in the vertical direction (see figure below), and the housing is arranged on a backside of an inside door panel (i.e., the backside of I, as viewed in fig 1), as seen from an interior of a vehicle (view shown in fig 1), and does not overlap with an opening (B) of the inside door panel, as seen from the interior of a vehicle, wherein the housing is fixed to the opening (see fig 1).

    PNG
    media_image1.png
    763
    767
    media_image1.png
    Greyscale

Regarding claim 2, Welzer discloses the vehicular door latch device according to claim 1, wherein the at least one attachment tool includes a cut-off section (12) that is locked to the module base (see at least paragraph 0034 of the machine translation), and a pinching structure (3) that is fixed by being fitted to the at least one locking member (see at least paragraph 0043 of the machine translation).
Regarding claim 5, Welzer discloses the vehicular door latch device according to claim 1, wherein the at least one attachment tool comprises an upper attachment tool (two uppermost 3s as viewed in fig 4B) and a lower attachment tool (lowermost 3 as viewed in fig 4B), and the upper attachment tool is provided at an upper portion of the module base and the lower attachment tool is provided at a lower portion of the module base (compare fig 4B to fig 2A and note that the uppermost 3s are considered to be provided at an upper portion of T and the lowermost 3 is considered to be provided at a lower portion of T). 
Regarding claim 7, Welzer discloses the vehicular door latch device according to claim 5, wherein the shape of the upper attachment tool is a mirror image of the lower attachment tool (see fig 4B).
Regarding claim 9, Welzer discloses an attachment apparatus (1) for a vehicular door latch, the attachment apparatus comprising: an attachment tool (10) that is locked to (via 12) a module base (T) which is fixed to an inside door panel of a door (see figs 1 & 2); and the vehicular door latch device according to claim 1 (per the rejection of claim 1 above), the vehicular door latch device being configured to be locked to the module base via the attachment tool by the attachment tool being fixed by being fitted to the at least one locking member (see figs 1, 2B, 4A, & 5).
Regarding claim 11, Welzer discloses the vehicular door latch device according to claim 1, wherein the module base comprises a base part (center portion of T which does not include the plurality of fastening points B; see fig 2A) that closes the opening (see fig 1 & see at least paragraphs 0029-0031 of the machine translation) and an extension part (R) that is connected to the base part (see fig 2A), and wherein the extension part is arranged on the backside of the inside door panel, as seen from the interior of the vehicle (see fig 1), and the attachment tools are connected to the extension part (via connection of 1 with T).
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that “the two rightmost latching element 4s are not located at a top of the housing in the vertical direction, and the leftmost latching element 4 is not located at a bottom of the housing in the vertical direction”, examiner respectfully disagrees. The examiner has attached an annotated figure with the rejection of claim 1 to clarify the position on the latching elements. 4.1 and 4.2 are located on a top of the housing in the vertical direction and 4.3 is located at a bottom of the housing in the vertical direction as can be seen in the annotated figure above.
Regarding Applicant’s argument that “the housing 20 of Welzer is arranged inside of the “large area cutout” and overlaps with an opening of the inside door panel”, examiner respectfully disagrees. The openings B are not overlapped by the housing 20 as can be seen in figures 1 and 2.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675